Continuation of 3 and 7: Applicant has proposed amending claim 1 to include the limitation that a sipe that extends from the tread surface to the at least one axially extending hidden cavity, the sipe dividing the crown part radially toward the outside. Such claim language was not previously included in the claims, which would therefore necessitate further search and consideration. Additionally, Applicant proposed adding new claims 12 and 13 which also contain new claim limitations not previously included, which would also necessitate further search and/or consideration.

Continuation of 12: Applicant argues that Kose does not teach dimensions of the edges 54, 154 or that the fine grooves are spaced apart from one another between one and five times a width of the hidden cavity. However, as was stated in the prior Office action, Kose shows a specific embodiment in figure 12B where the spacing between edges is about two times a width of the hidden cavity. Additionally, Applicant argues that Kose teaches that the edges 54, 154 are used to form surface sipes, not the claimed fine grooves in the crown part of the hidden cavity. However, these edges (shown in figures 12A and 12B) are formed in the crown part of the hidden cavity, as is best seen by looking, e.g., at figures 3-4 and 11, which illustrate that the void forming portion 50 creates the hidden cavity, and the edges are therefore located on the crown part of the hidden cavity as claimed.

/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        August 10, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749